PER CURIAM.
Lloyd appeals an order from the Florida Real Estate Commission which revoked his real estate salesman’s license. We believe only one of Lloyd’s contentions has merit, and on that point we reverse and remand.
A hearing officer from the Department of Administrative Hearings filed a recom*721mended order urging that Lloyd’s salesman’s license be revoked for violating section 475.25(l)(b), Florida Statutes (1979). The Florida Real Estate Commission adopted the recommended order in its entirety and ordered Lloyd’s license revoked. In so doing, however, the Commission failed to comply with Rule 28-5-405(3), Florida Administrative Code (1983) which requires it to rule on exceptions filed by a party and requires the commission to state with particularity its reasons for so ruling. See also, Pelham v. Superintendant of School Board, etc., 436 So.2d 951 (Fla. 1st DCA 1983).
Consequently, we remand this case and instruct the Commission to expressly rule on the exceptions submitted by Lloyd, and explain the grounds relied on in the event it rejects those exceptions. We have examined Lloyd’s other allegations of error and find they are without merit.
REVERSED AND REMANDED.
HURLEY, DELL and WALDEN, JJ., concur.